 


109 HR 2654 IH: To provide for renewal of project-based assisted housing contracts at reimbursement levels that are sufficient to sustain operations, and for other purposes.
U.S. House of Representatives
2005-05-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2654 
IN THE HOUSE OF REPRESENTATIVES 
 
May 26, 2005 
Mr. Andrews introduced the following bill; which was referred to the Committee on Financial Services
 
A BILL 
To provide for renewal of project-based assisted housing contracts at reimbursement levels that are sufficient to sustain operations, and for other purposes. 
 
 
1.Extension of Section 8 contract renewals
(a)Renewal of expiring Project-Based Section 8 contractsSection 524 of the Multifamily Assisted Housing Reform and Affordability Act of 1997 (42 U.S.C. 1437f note) is amended—
(1)in subsection (a)(4)(A)(iv)—
(A)in subclause (I), by inserting or after the semicolon;
(B)by striking subclause (II); and
(C)by redesignating subclause (III) as subclause (II); and
(2)by striking paragraph (3) of subsection (b).
(b)Adjustments for covered projects
(1)Rent determination at initial renewal after enactmentUpon the first request for renewal of project-based assistance pursuant to section 524 after the date of enactment of this Act by an owner of a covered housing project—
(A)the rent levels at which assistance will be provided pursuant to such renewal will be determined as if such renewal were the initial renewal of a contract for assistance under section 524, as amended by subsection (a) of this section; and
(B)solely for purposes of determining the rent levels at which assistance will be provided pursuant to such first renewal after the date of enactment of this Act, in the case of a project for which contract rents were reduced on a prior renewal of an expiring contract pursuant to subsection (b)(3) of section 524, as in effect on the day before the date of enactment of this Act, the contract rent levels in effect immediately prior to such first renewal after the date of enactment of this Act shall be considered to be the deemed rent levels described in paragraph (3)(C).
(2)Rent adjustments after initial renewal after enactmentAfter the first renewal of a contract for assistance of a covered project after the date of enactment of this Act in accordance with paragraph (1) of this subsection, the Secretary shall adjust rents in accordance with section 524(c).
(3)DefinitionsIn this subsection—
(A)references to section 524 or any subdivision thereof are references to section 524 of the Multifamily Assisted Housing Reform and Affordability Act of 1997 (42 U.S.C. 1437f note);
(B)the term covered housing project means a project that receives project-based assistance under section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f) which was renewed prior to the date of enactment of this Act pursuant to subsection (b)(3) of section 524, as in effect on the day before the date of enactment of this Act;
(C)the term deemed rent levels means the contract rent levels in effect immediately prior to the first renewal of assistance pursuant to subsection (b)(3) of section 524, as in effect on the day before the date of enactment of this Act, upon which contract rent levels were reduced, as adjusted by the applicable operating cost adjustment factor established by the Secretary at the date of such renewal and at the date of any subsequent renewal pursuant to subsection (b)(3) of section 524 occurring before the date of enactment of this Act; and
(D)the term Secretary means the Secretary of Housing and Urban Development. 
 
